    Case 4:19-cv-00507-ALM Document 140 Filed 06/26/20 Page 1 of 1 PageID #: 2403




                               United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

     DAMONIE EARL, LINDA RUGG,                         §
     ALESA BECK, TIMOTHY BLAKEY, JR.,                  §
     STEPHANIE BLAKEY, MARISA                          §
     THOMPSON, MUHAMMAD MUDDASIR                       §
     KHAN, ELIZABETH COOPER, JOHN                      §
     ROGERS, VALERIE MORTZ-ROGERS,                     §    Civil Action No. 4:19-cv-00507
     and LAKESHA GOGGINS, each                         §    Judge Mazzant
     individually and on behalf of all others          §
     similarly situated                                §
                                                       §
     v.                                                §
                                                       §
     THE BOEING COMPANY and                            §
     SOUTHWEST AIRLINES CO.                            §

                                                  ORDER

            On June 26, 2020, the Court held a telephonic hearing between the parties regarding several

    discovery disputes in this case. Plaintiffs argued that Defendants had been producing emails but

    withholding the attachments on relevance grounds. After hearing from both parties during the

    June 26 call, the Court hereby ORDERS Defendant Boeing and Defendant Southwest to:

.         1. Review every withheld email attachment that is attached to a relevant email;

          2. Produce any of the attachments that are relevant and not privileged; and

          3. Certify that all attachments not produced are either irrelevant or privileged.

            IT IS SO ORDERED.

           SIGNED this 26th day of June, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
